   Case 2:21-cv-00037-LGW-BWC Document 3 Filed 05/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 JERMAINE TYRONE FULLER,

                Movant,                                   CIVIL ACTION NO.: 2:21-cv-37

        v.

 UNITED STATES OF AMERICA,                                (Case No.: 2:18-cr-50)


                Respondent.



                                          ORDER

       Movant Jermaine Fuller (“Fuller”) filed this 28 U.S.C. § 2255 Motion, which the Court

has reviewed. Fuller attacks the conviction and sentence obtained in this Court in Case Number

2:18-cr-50. Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings, the Court

ORDERS the United States Attorney to file an answer or motion to dismiss within 30 days

stating what records and documents need to be produced to fully respond to the motion. The

Government shall also include in this response its position regarding the need for expansion of

the record authorized by Rule 7, evidentiary hearing authorized by Rule 8, and any additional

discovery necessary authorized by Rule 6 of the Rules Governing Section 2255 Proceedings.

The Court DIRECTS the Clerk of Court to forward a copy of this Order and a copy of Fuller’s

Motion for relief to the Savannah Office of the United States Attorney for the Southern District
  Case 2:21-cv-00037-LGW-BWC Document 3 Filed 05/04/21 Page 2 of 2




of Georgia.

       SO ORDERED, this 4th day of May, 2021.




                                _____________________________________
                                BENJAMIN W. CHEESBRO
                                UNITED STATES MAGISTRATE JUDGE
                                SOUTHERN DISTRICT OF GEORGIA




                                         2
